- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2016. [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8862 First Hartford Corporation (Exact name of registrant as specified in its charter) Maine 01-0185800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 149 Colonial Road, Manchester, CT 06042 (Address of principal executive offices) (Zip Code) (860) 646-6555 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. 2,377,565 as of January 13, 2017 1 FIRST HARTFORD CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – October 31, 2016 and April 30, 2016 3 - 4 Condensed Consolidated Statements of Income (Loss) for the Three and Six Months Ended October 31, 2016 and 2015 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended October 31, 2016 and 2015 6 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended October 31, 2016 and 2015 7 - 8 Notes to Condensed Consolidated Financial Statements 9 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 – 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22-23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Exhibits 26-28 2 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS October 31, 2016 April 30, 2016 Real estate and equipment: Developed properties and property under construction (including $76,002,362 in October and $74,693,823 in April for VIEs) $222,915,292 $228,733,956 Equipment and tenant improvements (including $2,492,261 in October and $2,425,896 in April for VIEs) 3,832,195 3,763,420 226,747,487 232,497,376 Less accumulated depreciation and amortization (including $14,870,738 in October and $13,827,009 in April for VIEs) 44,814,603 42,654,076 181,932,884 189,843,300 Property held for sale 13,725,036 15,422,312 Cash and cash equivalents (including $1,819,480 in October and $1,507,163 in April for VIEs) 6,015,617 5,982,506 Cash and cash equivalents – restricted (including $267,068 in October and $406,749 in April for VIEs) 782,692 2,070,963 Marketable securities (including $1,518,876 in October and $1,601,795 in April for VIEs) 1,518,876 1,601,795 Accounts and notes receivable, less allowance for doubtful accounts of $158,550 as of October 31, 2016 and $769,961 as of April 30, 2016 (including $86,203 in October and $27,651 in April for VIEs) 3,317,468 3,959,574 Other receivables 5,631,050 5,956,103 Deposits and escrow accounts (including $10,955,944 in October and $4,137,450 in April for VIEs) 17,104,863 9,937,588 Prepaid expenses (including $401,813 in October and $306,547 in April for VIEs) 1,767,989 1,438,759 Deferred expenses (including $175,703 in October and $184,722 in April for VIEs) 4,841,105 2,952,630 Investments in affiliates 100 100 Due from related parties and affiliates 160,468 159,954 Deferred tax asset 1,387,037 2,130,776 Total assets $238,185,185 $241,456,360 See accompanying notes. 3 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Unaudited) LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) October 31, 2016 April 30, 2016 Liabilities: Mortgages and notes payable: Construction loans payable $33,045,048 $68,031,502 Mortgages payable (including $65,084,090 in October and $56,580,047 in April for VIEs) 183,983,938 149,119,630 Notes payable (including $1,704,697 in October and $1,704,697 in April for VIEs) 1,704,697 1,744,697 Lines of credit 1,694,091 2,652,091 Less: Deferred debt issuance costs, net (including $1,608,227 in October and $1,151,746 in April for VIEs) (2,869,107) (1,837,083) 217,558,667 219,710,837 Accounts payable (including $1,111,774 in October and $961,884 in April for VIEs) 3,870,282 3,701,702 Other payables 6,519,466 8,843,015 Accrued liabilities (including $3,162,898 in October and $3,254,953 in April for VIEs) 5,634,766 6,124,930 Derivative liability 5,150,074 4,693,209 Deferred income (including $231,256 in October and $254,576 in April for VIEs) 647,480 677,694 Other liabilities 1,470,999 1,654,361 Due to related parties and affiliates (including $437,955 in October and $430,269 in April for VIEs) 609,807 602,121 241,461,541 246,007,869 Shareholders’ Equity (Deficiency): First Hartford Corporation: Preferred stock, $1 par value; $.50 cumulative and convertible; authorized 4,000,000 shares; no shares issued and outstanding -0- -0- Common stock, $1 par value; authorized 6,000,000 shares; issued 3,273,609 and 3,298,609 shares and outstanding 2,377,565 and 2,404,590 shares as of October 31, 2016 and April 30, 2016 3,273,609 3,298,609 Capital in excess of par 5,148,928 5,198,928 Accumulated deficit (6,866,409) (8,600,495) Accumulated other comprehensive income -0- -0- Treasury stock, at cost, 896,044 and 894,019 shares as of October 31, 2016 and April 30, 2016 (4,989,384) (4,984,416) Total First Hartford Corporation (3,433,256) (5,087,374) Noncontrolling interests 156,900 535,865 Total shareholders’ equity (deficiency) (3,276,356) (4,551,509) Total liabilities and shareholders’ equity (deficiency) $238,185,185 $241,456,360 See accompanying notes. 4 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (Unaudited) Three Months Ended Six Months Ended Oct. 31, 2016 Oct. 31, 2015 Oct. 31, 2016 Oct. 31, 2015 Operating revenues: Rental income $7,862,088 $7,572,094 $15,928,535 $14,990,653 Service income 1,599,778 1,937,857 2,828,383 3,569,893 Sales of real estate 6,385,000 10,246,022 18,595,051 11,350,182 Other revenues 913,206 813,884 1,906,760 1,708,558 16,760,072 20,569,857 39,258,729 31,619,286 Operating costs and expenses: Rental expenses 5,065,480 5,422,263 10,165,192 10,475,250 Service expenses 1,336,941 1,651,656 2,530,267 3,078,250 Cost of real estate sales 4,480,214 7,738,678 14,103,881 8,674,890 Selling, general and administrative expenses 2,603,021 1,463,014 4,446,846 3,378,545 13,485,656 16,275,611 31,246,186 25,606,935 Income from operations 3,274,416 4,294,246 8,012,543 6,012,351 Non-operating income (expense): Interest expense (2,593,325) (2,255,778) (5,182,819) (4,651,755) Gain on voluntary foreclosure -0- -0- -0- 2,649,850 Other income 17,645 274,511 39,105 381,216 Gain (loss) on derivatives (non-cash) 336,304 (1,592,818) (456,865) (1,151,679) Equity in earnings of unconsolidated subsidiaries 186,236 194,706 363,362 357,128 (2,053,140) (3,379,379) (5,237,217) (2,415,240) Income before income taxes 1,221,276 914,867 2,775,326 3,597,111 Income taxes 240,447 1,554,226 1,052,094 1,594,111 Consolidated net income (loss) 980,829 (639,359) 1,723,232 2,003,000 Net (income) loss attributable to noncontrolling interests (73,597) 387,370 10,854 144,407 Net income (loss) attributable to First Hartford Corporation $907,232 $(251,989) $1,734,086 $2,147,407 Net income (loss) per share – basic $0.38 $(0.10) $0.73 $0.89 Net income (loss) per share – diluted $0.38 $(0.10) $0.73 $0.89 Shares used in basic per share computation 2,377,565 2,409,054 2,386,573 2,409,316 Shares used in diluted per share computation 2,377,565 2,409,054 2,386,573 2,409,316 5 See accompanying notes. FIRST HARTFORD CORPORATION AND SUBSIDIARIES
